Judgment, Supreme Court, Bronx County (Denis J. Boyle, J), rendered August 23, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of A112 to 9 years, unanimously affirmed.
The court properly permitted the limited closure of the courtroom during the undercover officer’s testimony, where the *727officer had testified that he would be returning to undercover work in the area of defendant’s arrest and in the area of the courthouse, and took precautions when entering the courthouse (see People v Ramos, 90 NY2d 490, 498-500 [1997], cert denied sub nom. Ayala v New York, 522 US 1002 [1997]).
The court properly permitted the People to reopen their case to introduce a written description of defendant made by the undercover officer prior to defendant’s arrest, when defense counsel’s summation implied that the undercover officer’s testimony about the seller’s description was a recent fabrication made to conform with defendant’s appearance at the time of his arrest (see People v McDaniel, 81 NY2d 10, 18 [1993]; People v Terrell, 298 AD2d 241 [2002], lv denied 99 NY2d 585 [2003]; People v De Los Angeles, 270 AD2d 196, 199 [2000], lv denied, 95 NY2d 889 [2000]). In any event, were we to find that any error occurred, we would find it to be harmless. Concur—Lippman, EJ., Mazzarelli, Sullivan, Nardelli and Sweeny, JJ.